Citation Nr: 1545925	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis of the right foot.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for plantar fasciitis of the right foot, tinnitus, bilateral hearing loss, and right knee pain, diagnosed as patellofemoral syndrome resolved.  


FINDINGS OF FACT

1.  The Veteran failed to report for April 2014 VA examinations scheduled in conjunction with his service connection claims for tinnitus, hearing loss, right knee disability, and right foot disability; nor has he presented good cause for his failure to report for the examinations.

2.  The Veteran was diagnosed as having right plantar fasciitis in service and post-service records confirm the continued presence of right plantar fasciitis.

3.  The evidence of record is insufficient to establish service connection for hearing loss, tinnitus, and a right knee disability. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in active service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655(b) (2015).

2.  Tinnitus was not incurred or aggravated in active service nor may tinnitus be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655(b) (2015).

3.  A right knee disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.655(b) (2015).

4.  Right plantar fasciitis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in February 2009 fully satisfied the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA treatment records pertaining to his claims for disability benefits have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal in August 2008, April 2009, and September 2010.  The April 2009 examination was a general examination and did not include any etiology opinions.  The September 2010 examination addressed the right foot and right knee, but also did not include an etiology opinion.  Of note, the August 2008 VA audiology examination described the functional effects of the Veteran's hearing loss disability, pursuant to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Specifically it was noted that the Veteran reported that his greatest difficulty was having to ask people to repeat themselves.

VA attempted to schedule the Veteran for additional examinations to address the etiology of the claimed hearing loss, tinnitus, right foot, and right knee disabilities in April 2014 that have been cancelled for his failure to attend. 

The burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Board notes that although the Veteran's claims file does not contain a file copy of an actual notice letters from the VA Medical Center ("VAMC"), per standard VA practice, the Veteran's examination request reports are included in his file.  Moreover, the Veteran has not alleged that he did not receive notice of the examinations that were scheduled.  

The Veteran did not provide any reason for his failure to report to the April 2014 examinations.  Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a) . The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Although the record does not contain a current VA examination to address the service connection claims for hearing loss, tinnitus, a right knee disability, and a right foot disability, the Board will proceed with a decision.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Right Foot

The service treatment records show the Veteran was noted as having mild pes planus that was asymptomatic at entry into service in April 1988.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

A March 2006 treatment record shows complaints of right heel pain over the last three days that had been intermittent but was not constant.  An x-ray of the heel was within normal limits.  The assessment was plantar fasciitis.  The treatment record notes that the plantar fasciitis was on the left foot; but the Veteran has alleged that this is a typographical error and that it was actually his right foot.  See March 18, 2014 statement of representative in appeals case.  Given the Veteran's complaints of right heel pain earlier in the March 2006 treatment record and his 2010 statements, with no evidence to the contrary, the Board will concede that it was actually the right foot that had plantar fasciitis in service.

After service, an April 2009 VA examination notes that the Veteran's right plantar fasciitis began in 2005.  He used Dr. Scholl's inserts in his shoes.  He was never treated with injections or orthotics, and now that he was not running, he no longer had foot pain.  He described the area where he had the foot pain in the lateral metatarsal area on the sole of his right foot, near the metatarsophalangeal joint.  Examination of the feet revealed no evidence of callosity, hyperkeratosis, or abnormal weight-bearing.  Manipulation of the midfoot on each side was without pain or instability and his Achilles tendons were midline.  The long arches were well preserved.  The diagnosis was right plantar fasciitis, resolved, no symptoms.

Similar findings were noted on examination in September 2010.  The final diagnosis was right plantar fasciitis, currently asymptomatic with orthotics.

In reviewing the medical evidence of record, it is not clear if the Veteran's pes planus that pre-existed service was aggravated in service, as there is no further mention of pes planus in any of the service treatment records.  However, the record shows plantar fasciitis in the right foot that first manifested in service and post-service records show continued findings of right foot plantar fasciitis.  All doubt is resolved in the Veteran's favor that the post-service finding of plantar fasciitis is related to the finding in service.

B.  Hearing Loss and Tinnitus

An August 2008 VA audiological evaluation shows that the Veteran stated that 
while on active service he was exposed to a number of noise situations without hearing protection, including working with chipping and grinding machines, and working in an antenna shop using pneumatic tools and sandblasting equipment.

The service treatment records show several audiological evaluations demonstrating a fluctuation in hearing acuity in both ears.  For example, on audiological evaluation in October 1988, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
10
15
10
15
15

Audiological evaluation in March 2003 shows that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
15
LEFT
10
5
10
25
20

Audiological evaluation at separation from service in May 2008 shows that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
25
LEFT
10
15
20
30
25

Prior to separation from service, an August 2008 audiological evaluation was provided, which shows that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
15
25
LEFT
15
20
20
25
25

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The Veteran reported tinnitus and described it as recurrent but was unable to provide specific information regarding onset.  The examiner determined that puretone thresholds indicated normal sensitivity bilaterally and that the complaint of tinnitus was not caused by or a result of acoustic trauma while in service.  

An August 2011 VA audiology hearing evaluation notes that the Veteran had complaints of decreased hearing but that objective testing showed borderline normal hearing sensitivity with speech recognition scores of 96 percent.  The Veteran also had complaints of periodic tinnitus.

While the Veteran has indicated exposure to acoustic trauma in service, none of the records show a current hearing loss disability.

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As noted above, none of the audiological examinations of record meet the criteria for a hearing loss disability.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the claim for tinnitus, the only medical opinion addressing this issue is negative, noting that the Veteran's complaints of tinnitus were not related to exposure to acoustic trauma in service.  While there is no rationale provided for this opinion, the Veteran has not cooperated with VA's efforts to schedule him for a VA examination to address the etiology of the hearing loss and tinnitus disabilities, as noted above.  

The Veteran is competent to report his symptoms associated with his claimed disabilities, and hearing loss and tinnitus are readily apparent to a lay person.  Tinnitus is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See Dorland's Illustrated Medical Dictionary, 28th edition, p. 1714.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disabilities.  Even medical experts rely on diagnostic tools to identify pertinent pathology.  The Veteran also noted on his examination in August 2008 that he was not sure when the tinnitus started.  Thus, in this case, the Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has any present hearing loss or tinnitus related to his military service.  

For the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for hearing loss and tinnitus disabilities.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, supra. 

C.  Right Knee Disability

The service treatment records are negative for any findings pertaining to the right knee, other than to note lipomas on the skin in the legs.  

After service, an April 2009 VA examination shows the Veteran reported that his right knee pain began in 2004 with running.  Now that he was not running, he indicated that his right knee did not bother him anymore.  Knee examination revealed he could extend the knee completely to 0 degrees and flex it to 145 degrees without pain.  Patellar motion was free of pain, crepitus, and fluid on each side.  His medial and lateral collateral ligaments were intact on each side and his McMurry and Lachman signs were negative.  Five repetitions of his knee range of motion did not produce fatigue, weakness, lack of endurance, or any other symptom.  The diagnosis was right patellofemoral syndrome, resolved.  X-ray examination of the right knee showed no fracture or malalignment; bone mineralization was normal; joint spaces of the right knee were preserved; and soft tissues were unremarkable.

Similar findings were reported on examination in April 2009.  The diagnosis was right bicipital tendinitis of the right knee.

In spite of the Veteran complaining that he has had right knee pain since service, his complaints are inconsistent with the service treatment records, which demonstrate normal clinical evaluation of the lower extremities at his retirement physical in May 2008.  There also is no post-service medical evidence to determine whether his complaints are related to the current finding of tendonitis in the right knee, and the Veteran has not cooperated with VA's efforts to schedule him for a VA examination to address the etiology of the claimed right knee disability, as noted above.  

The Veteran is competent to report his symptoms associated with his right knee disability; however the etiology of the right knee disability is not readily apparent to a lay person and there is no evidence that he has the medical expertise to make this determination.  He is not shown to be competent to determine the etiology of the right knee disability.  Even medical experts rely on diagnostic tools to identify pertinent pathology.  Thus, in this case, the Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has a right knee disability related to military service.

For the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for a right knee disability.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, supra. 



ORDER

Entitlement to service connection for plantar fasciitis of the right foot is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right knee disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


